Citation Nr: 1543168	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for alcoholism, to include as secondary to service-connected herniated degenerative disc L5-S1, status post discectomy and laminectomy and/or service-connected right knee lateral meniscus tear with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1955 to December 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas. 

In a March 2015 decision, the Board remanded the issues of entitlement to service connection for a low back disability, a right knee disability, and alcoholism for further development.  

In a July 2015 rating decision, the RO granted entitlement to service connection for herniated degenerative disc L5-S1, status post discectomy and laminectomy and service connection for right knee lateral meniscus tear with osteoarthritis.  As this is considered a full grant of the benefits sought on appeal the issues of service connection for a low back disability and right knee disability are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This claim was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2011 to September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he began drinking in order to deal with the pain from his service-connected low back and right knee disabilities.  See September 2010 statement.  
As noted above, the Veteran was granted service connection for his low back disability and right knee disability in July 2015.  The Veteran also submitted lay statements from his wife and sibling stating that the Veteran was admitted for alcohol treatment in 1985.  

The Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran had never been diagnosed with a mental disorder.  The examiner also noted review of the Veteran's claims file and the note from the Veteran's wife stating that the Veteran was hospitalized for 30 days in 1985 for alcoholism.  The examiner noted that he could not locate any specific records of that hospitalization, including records documenting his diagnosis or its etiology.  The examiner noted that treatment records from 2008 to 2015 at CAVHS (Central Arkansas Veterans Healthcare System) were devoid of any treatment for, or diagnosis of, alcoholism.  The examiner also noted that he did not find any objective evidence stating that there was a relationship between the Veteran's back or knee conditions and any history of substance abuse.  The examiner concluded that there was not any way to state that the Veteran has a condition involving alcohol abuse or dependence that could be related to his history of back or knee problems without resorting to speculation.

While the July 2015 VA examiner noted VA treatment records dated 2008 to 2015, a review of the Veteran's claims file only reveals VA treatment records dated May 2000 to December 2005, December 2009 to April 2010, and January 2011 to September 2014.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  The Board notes that the Veteran filed his claim for alcoholism in October 2010.  As such, a remand is necessary to obtain the outstanding VA treatment records referenced by the July 2015 VA examiner.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records for his claimed alcoholism.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. Specifically, the RO/AMC should obtain all outstanding VA treatment records dated December 2005 to December 2009, April 2010 to January 2011, and September 2014 to the present.

2. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




